Title: From Benjamin Franklin to Deborah Franklin, 14 February 1765 (II)
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Feb. 14. 1765.
By Capt. Robinson you will receive a Case Mrs. Stevenson has sent you, with the Blankets, Bed ticks, &c. you wrote for. No new China was to be had that would match the Cup and Saucer; but a Friend who has a Set at the same time with me, spar’d me the Remains of his, which are now sent. In the Case I return Mr. Thomas Wharton’s Woollen Gown, which he was so kind to lend me, and which was so comfortable a Companion in my Winter Passage. Please to deliver it to him with my grateful Acknowledgements. The blue Mohair Stuff is for the Curtains of the Blue Chamber. The Fashion is to make one Curtain only for each Window. Hooks are sent to fix the Rails by at Top, so that they may be taken down on Occasion. I almost Wish I had left Directions not to paint the House till my Return. But I suppose tis done before this time.
I am glad their Pamphlets give you so little Concern. I make no other Answer to them at present than what appears in the Seal of this Letter.
In yours of Decr. 12. which was Wednesday, you say, “I set you down for being in London on Sunday last.” You were very near right. I landed that Day at Portsmouth. So that if you had said England instead of London it would have been exact. A few Hours, however brought me here.
I have seen Mrs. West. She is very well, and desires to be remembred to you and Sally. Mrs. Empson is gone to Ireland. Major Small sends his Compliments. Mrs. Stevenson, who is but poorly, and Polly, send theirs, as do Mr. and Mrs. Strahan. Miss Betsy Graeme lodges not far from me, and is pretty well.
Remember me affectionately to all our good Friends who contributed by their Kindness to make my Voyage comfortable. To Mr. Roberts, Mrs. Thompson, Mrs. Smith, Mrs. Potts, Mrs. Shewell, Messrs. Whartons, Capt. Falkner, Brothers and Sisters Reads and Franklins, Cousin Davenport, and every body.

Let no one make you uneasy with their idle or malicious Stories or Scribblings, but enjoy yourself and Friends, and the Comforts of Life that God has bestow’d on you, with a chearful Heart. Let Sally divert you with her Music. Put her on Practising on the Armonica. Mr. Brenmer with his Violin may assist and improve her there as well as on the Harpsichord. A few Months, I hope, will finish Affairs here to my Wish, and bring me to that Retirement and Repose with my little Family, so suitable to my Years, and which I have so long set my Heart upon. I am, my dear Debby, your ever affectionate Husband
B Franklin
Love to Sally and our other Children. I have seen Amelia Evans. She complains that Sally does not write to her.
I have wrote to Messrs Thomas and Samuel Wharton per Capt. McPharson, under Care of Mr. Meredith.
 
Addressed: To / Mrs Franklin / Philadelphia
